July 7, 1993
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                 

No. 91-1794

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.

                        GARY BARROWS,
                    Defendant, Appellant.

                                    

                         ERRATA SHEET

   The  opinion of  this  Court issued  on  June 24,  1993,  is
amended as follows:

   On cover sheet "United Staates Attorney" should read "United
                                                               
States Attorney".
             

July 1, 1993
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                 

No. 91-1794

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.

                        GARY BARROWS,
                    Defendant, Appellant.

                                    

                         ERRATA SHEET

   The  opinion of  this  Court issued  on  June 24,  1993,  is
amended as follows:

   On  cover  sheet under  list  of  counsel "Assistant  United
States Attornery Thomas C. Frangillo" should be corrected to read
"Assistant United States Attorney Fongillo."

June 25, 1993
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                 

No. 91-1794

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.

                        GARY BARROWS,
                    Defendant, Appellant.

                                    

                         ERRATA SHEET

   The  opinion of  this  Court issued  on  June 24,  1993,  is
amended as follows:

   On page 2, line 11:  replace "taking" with "taken" 

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 91-1794

                        UNITED STATES,

                          Appellee,

                              v.

                        GARY BARROWS,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]
                                                     

                                         

                            Before

                   Torruella, Circuit Judge,
                                           
               Campbell, Senior Circuit Judge,
                                             
                  and Boudin, Circuit Judge.
                                           

                                         

Gregory  Burr   Macaulay,  by  appointment   of  the  Court,   for
                        
appellant.
Thomas C. Frangillo,  Assistant United States Attorney, with  whom
                   
A. John Pappalardo, United States Attorney, was on brief for appellee.
              

                                         

                        June 24, 1993
                                        

     Per  Curiam.   Gary Barrows  appeals his  conviction and
                

sentence for  being a felon in  possession of a  firearm.  18

U.S.C.     922(g)(1).    Barrows was  charged  in  this  case

following  the discovery  of  a  .22  caliber revolver  in  a

vehicle occupied by Barrows and three others during a routine

traffic stop by two  Boston police officers.  At the  time of

the  stop, Barrows was  seated on the  back seat of  the car.

After approaching the  vehicle, Officer Matthews saw  Barrows

remove the gun from  his waist, toss it onto  the floorboard,

and  kick it  underneath  the car's  front  seat.   All  four

occupants  of the car were  arrested and taken  to the police

station for booking.

     At  the police  station, Barrows  told the  two officers

that  his companions  were not  responsible for  the gun  and

Barrows admitted that  it belonged  to him.   As Barrows  had

four prior felony  convictions, he was  charged with being  a

felon in  possession  of a  firearm.   Barrows was  convicted

following a jury trial that included the testimony of the two

police officers.  Thereafter, Barrows was sentenced under the

Armed Career Criminal Act, 18 U.S.C.   924(e), to a mandatory

minimum fifteen-year term of imprisonment, and to three years

of supervised release.  

     In this  appeal,  Barrows first  contends  that  Officer

Matthews' observation of Barrows' possession of the  revolver

is  not independent  evidence  corroborating  his  subsequent

                             -2-

admissions to ownership, and  that without this testimony the

evidence was insufficient to convict.   Under Opper v. Smith,
                                                            

348  U.S.  84  (1954),  an extrajudicial  admission  must  be

corroborated by  independent evidence  in order to  support a

conviction.   Barrows maintains that the testimony concerning

his physical  possession  of  the  gun does  not  qualify  as

"independent" evidence because it came from the same source--

broadly  construed  by   Barrows  as  encompassing  all   law

enforcement  officials--that  testified  to  his  post-arrest

statements.

     The  requirement of independence refers to the evidence,
                                                            

not to  the source of  the evidence. Opper,  348 U.S.  at 93.
                                          

Testimony that is otherwise admissible or corroborative "does

not  suddenly  become  less admissible  or  corroborative  or

itself in need of corroboration simply because the eyewitness

also  heard  the  defendant   confess."    United  States  v.
                                                         

O'Connell,  703 F.2d 645,  648 (1st  Cir. 1983)  (emphasis in
         

original).    Since the government in this  case did not rely

solely on  Barrows' admissions  but instead introduced  other

evidence  of Barrows'  possession  of the  gun, his  argument

based on Opper must fail.
              

     Barrows next contends that the record does not establish

that  he  knowingly and  intelligently  waived  his right  to

testify at  his trial.  We disagree.  The record reveals that

the district  court, upon being informed  that Barrows wished

                             -3-

to  testify  against the  advice  of  counsel, fully  advised

Barrows regarding his right  to testify in his defense.   The

district judge  informed Barrows that  his prior  convictions

would be  brought out  if  Barrows testified,  but that  "Mr.

Howard [Barrows' lawyer]  can't tell  you what to  do.   It's

going to have  to be  your own decision."   Pertinently,  the

district court also told Barrows that if he had any questions

he could raise them with the court, and that unless the court

heard otherwise  it would  assume that whatever  decision was

made was Barrows' own choice.

     No  more  elaborate procedure  than  this was  required.

Neither  Barrows nor  his  trial counsel  informed the  court

after this  discussion that Barrows still  wished to testify.

Barrows did not  take the stand.  Given this  record, we must

conclude, as  did the district court,  that Barrows knowingly

and intelligently waived his right to testify in his behalf.

     Finally,  Barrows requests  a remand  for re-sentencing,

claiming  that he  did not  have a sufficient  opportunity to

review  his  presentence  report.   Under  Fed.  R. Crim.  P.

32(c)(3)(A),  a criminal  defendant must  be provided  with a

copy of the presentence  report at least ten days  in advance

of sentencing unless the defendant waives the minimum ten-day
                    

period.   At the outset  of the sentencing  hearing, Barrows'

lawyer  informed the district court that  he had neglected to

furnish  his client  with a  copy of  the  presentence report

                             -4-

which  was timely sent to  Barrows' counsel.   The lawyer did

state,  however, that he had reviewed the report with Barrows

on  previous occasions.   The district court then recessed in

order to allow Barrows to read the report.

     When  the hearing re-convened,  Barrows' lawyer informed

the  court that he had reviewed the report with Barrows "page

by page."   Neither  Barrows nor  his counsel indicated  that

they needed additional time  to go over the  report.  In  our

view,  the failure  to invoke  Rule 32(c)(3)(A) or  request a

continuance   effectively  waives   the   claim,   absent   a

miscarriage of justice.   Here there is no indication  of any

prejudice since  Barrows does  not claim that  his sentence--

determined solely on the  basis of his prior convictions--was

wrongly computed.    See  United States v.  Wright, 873  F.2d
                                                  

437,  445 (1st  Cir.  1989) (late  disclosure of  addendum to

presentence report  was harmless error).   Absent an arguable

error  in the sentence,  a remand for  re-sentencing would be

pointless even if the claim had not been waived.

     Affirmed.
             

                             -5-